Manulife Financial Corporation Notice of Meeting and Record Date Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer, please be advised as follows: Meeting Date May 2, 2013 Record Date for Notice March 12, 2013 Record Date for Voting March 12, 2013 Beneficial Ownership Determination Date March 12, 2013 Securities Entitled to Notice Common Shares Securities Entitled to Vote Common Shares Meeting Type Annual Notice-and-Access No Direct sending of proxy-related materials to NOBOs by issuer No Issuer to pay for sending proxy-related materials to OBOs by proximate intermediary Yes /s/ Angela K. Shaffer Angela K. Shaffer Vice President and Corporate Secretary February 14, 2013 200 Bloor Street East, Toronto, ONM4W 1E5 Tel: (416) 926-3000 www.manulife.com Manulife Financial and the block design are registered service marks of The Manufacturers Life Insurance Company and are used by it and its affiliates including Manulife Financial Corporation.
